Citation Nr: 1204677	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  02-12 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1951 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which found that new and material evidence had not been received to reopen a claim for service connection for a nervous condition, to include schizophrenia.  The matter has since been transferred to the RO in Des Moines, Iowa.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in June 2004.  A transcript of that hearing has been associated with the claims file.

In an October 2004 decision, the Board found that new and material evidence had been received to reopen the Veteran's claim.  The Board then remanded the claim for additional development. Following that development, the RO continued the denial of service connection for an acquired psychiatric disorder in a September 2005 supplemental statement of the case (SSOC).  The Board affirmed the RO's denial in an August 2006 decision.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2008, the Court vacated the Board's decision and remanded the case back to the Board for readjudication in compliance with a December 2007 Joint Motion for Partial Remand (Joint Motion).  The Board then remanded the case back to the RO for development consistent with the Court's instructions in April 2008.

Following completion of the requested development, the case was returned to the Board, which again denied the Veteran's claim in May 2010.  The Veteran again appealed that decision to the Court, which again remanded the claim back to the Board in May 2011 following another Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the May 2011 Joint Motion, it was noted that the Veteran testified that he received treatment from a VA Medical Center in Kansas City, Missouri.  These records were not obtained prior to the Board's May 2010 denial of the Veteran's claim.  In that regard, VA failed to comply with the duty to assist.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is held to have constructive notice of documents generated by VA, even if the documents have not been made part of the record in a claim for benefits).

Therefore, on remand, the RO/AMC should attempt to obtain these records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain the Veteran's VA treatment records for 1959 and 1960 from the Kansas City VA Medical Center  and associate them with the claims file.  If the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  The RO/AMC should also conduct further development that is warranted as a result of any additional evidence obtained as a result of this remand, to include obtaining a supplemental VA medical opinion to determine whether modification of the prior opinion dated in November 2009 is in order based on any newly obtained evidence.

3.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

